                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


MICHAEL LEE ANDERSON,                                                                 PLAINTIFF
ADC # 130293

V.                                NO. 4:20-CV-1195-JM-JTR

WENDY KELLEY, et al.                                                              DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered and adjudged that this case

is dismissed, without prejudice. The requested relief is denied.

       DATED this 30th day of June, 2021.




                                                    _____________________________________
                                                    UNITED STATES DISTRICT JUDGE
